Citation Nr: 1703899	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971 and from September 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A videoconference hearing before the undersigned Veterans Law Judge was held in April 2013.  A transcript of this hearing is associated with the claims folder.

In September 2013 the Board remanded this issue for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a September 2009 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was afforded VA examinations in April 2008 and September 2012.  The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2008 and September 2012 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Per the September 2013 Board remand instructions, the Veteran's claim was referred to the Director of C&P Service for consideration of an extraschedular evaluation, resulting in an August 2016 decision.  In light of the above, the Board finds that the RO substantially complied with the September 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Factual Background and Analysis

In a statement in April 2008, the Veteran stated that he was unable to perform his employment activities as a foreman for a furniture manufacturing company as his service-connected diabetes prevented him from being able to drive a truck.  The Veteran has stated that he was no longer able to obtain a commercial driver's license due to his diabetes diagnosis. 

The Board notes that the Veteran has only a 9th grade education, and had worked semiskilled and unskilled positions for most of his life, including as a commercial driver.

The Veteran is currently service-connected for diabetes mellitus at a 40 percent rating; peripheral neuropathy of the left lower extremity associated with diabetes mellitus at a 10 percent rating; peripheral neuropathy of the right lower extremity associated with diabetes mellitus at a 10 percent rating; tinnitus at a 10 percent rating; and bilateral hearing loss at a noncompensable rating.  The Veteran has a combined 60 percent disability rating.

Accordingly, his combined disability rating is 60 percent which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Notably, in a September 2016 correspondence, the Veteran's representative contends that the Veteran met the schedular requirement of 38 C.F.R. § 4.16(a) for a TDIU.  The Veteran's representative specifically argued that the RO in its August 2016 Supplemental Statement of the Case (SSOC) erred when it determined that the Veteran did not meet the schedular requirements.  The Veteran's representative noted that as a result of an August 2016 rating decision which increased the Veteran's disability rating for his diabetes mellitus disability from a 20 percent rating to a 40 percent rating, the Veteran's combined rating was now 60 percent.  The Veteran's representative argued that the schedular requirement was met as the 60 percent combined rating resulted from a common etiology.  

As noted above, the Veteran is service connected for diabetes at a 40 percent rating, and peripheral neuropathy of the left lower extremity associated with diabetes mellitus at a 10 percent rating; peripheral neuropathy of the right lower extremity associated with diabetes mellitus at a 10 percent rating.  These three disabilities all have a common etiology.

However, the Veteran is also service-connected for tinnitus at a 10 percent disability rating and for hearing loss at a noncompensable rating.  These two disabilities do not have a common etiology with the Veteran's other service-connected disabilities.

While the Veteran's representative contends that the Veteran's 40 percent rating for diabetes mellitus, 10 percent rating for peripheral neuropathy of the left lower extremity and 10 percent rating for peripheral neuropathy of the right lower extremity result in a combined 60 percent rating with common etiology, these 3 disabilities of a common etiology result in only a 50 percent disability rating when combined under the Combined Ratings Table at 38 C.F.R. § 4.25.  

The Veteran's service-connected tinnitus disability which is rated as 10 percent disabling brings the Veteran's overall combined rating to a 60 percent rating, but again, the Veteran's tinnitus does not have a common etiology with the Veteran's other compensable service-connected disabilities.

As a result, while the Veteran has a combined 60 percent disability rating, this 60 percent does not result from service-connected disabilities of a common etiology.  Accordingly, the Veteran's disabilities do not meet the schedular criteria for TDIU under 38 C.F.R. §4.16 (a).

The Veteran underwent a VA examination in April 2008 for his diabetes.  The examiner noted that the Veteran worked full time as a foreman for Standard Furniture.  There had been no prescribed bedrest but he had been incapacitated 8 or 9 days last year due to diabetes.  There were no impediments to his activities of daily living.  He was impeded to his usual occupation as he was unable to drive a truck due to his diabetes and his job was mostly foreman and desk work.  

In a February 2009 correspondence, the Veteran's former supervisor reported that the Veteran had been discharged from employment through layoffs in January 2009.  In 2002 the Veteran had been promoted to a position as supervisor of all drivers and he was able to continue driving CDL required vehicles.  In 2006, the Veteran was placed on insulin and had to surrender his CDL license.  He was still retained as an employee even though he could no longer drive a truck.  Due to a turn in the economy, the group of 16 employees which the Veteran had supervised was reduced to 5 employees in 2008.  As a result, a decision was made that a supervisor position was no longer needed.  As the Veteran was unable to drive without a CDL license, he was released from employment in January 2009. 

On a September 2012 VA examination regarding his employability, the examiner noted that the Veteran retired in 2009.  There were no reported impediments to his activities of daily living and no reported hospitalizations or prescribed bedrest in the last 12 months.  The examiner indicated that the Veteran's diabetes mellitus resulted in no functional limitations.  The Veteran's peripheral neuropathy of the bilateral lower extremities resulted in mild functional limitations.  The examiner opined that the Veteran was capable of sedentary to light duty employment based on his service-connected conditions alone, if he so chooses.  The examiner also indicated that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.
 
The Veteran underwent a VA examination for his hearing loss and tinnitus in September 2012.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life to include his ability to work but that his tinnitus did not.

The Veteran underwent a VA examination for his diabetes mellitus disability in September 2012.  The examiner noted that the Veteran's diabetes mellitus impacted his ability to work as the Veteran reported that he could not drive a truck or tractor trailer with his insulin dependent diabetes mellitus and he had to surrender his CDL license.  The examiner also noted that the Veteran's peripheral neuropathy also impacted his ability to work as the Veteran reported difficulty with prolonged standing, walking and sitting.

The record indicates the Veteran was granted social security administration (SSA) disability benefits in October 2009, effective January 22, 2009 due to his musculoskeletal, endocrine, respiratory, cardiovascular and neurological impairments.  The SSA decision noted that the Veteran alleged disability, in large part based on frequent pain and stiffness in his knees in addition to recurrent burning pain and numbness in his lower legs and feet.  He also complained of recurrent easy fatigability generalized weakness, shortness of breath and dizziness.  The reported symptoms could be directly linked to progressively severe degenerative osteoarthritis in his knees, chronic pulmonary disease, poorly controlled insulin dependent diabetes mellitus with diabetic peripheral neuropathy in his lower extremities and a long history of mild congestive heart disease among several physical ailments.

Although not dispositive for VA purposes, SSA determined that the Veteran's musculoskeletal, endocrine, respiratory, cardiovascular and neurological impairments resulted in symptoms in a near totally incapacitating degree of severity, frequency and duration.  As such, the Veteran's physical functional capacity to engage in more than regular and sustained performance of primarily seated, sedentary types of work has been suspect.

As noted above, in September 2013, the Board remanded the claim to refer the issue for extraschedular consideration.

In an August 2016 decision, the VA Director of Compensation noted that the Veteran was awarded SSA disability benefits, effective January 2009, for osteoarthritis and a secondary diagnosis of diabetic neuropathy.  The Veteran reported that he became too disabled to work in March 2008, when his illnesses began interfering with his ability to work.  The Veteran also reported that he drove a truck for 21 years, had a ninth grade education, and did not know if he could do anything else.  He lost his commercial driver's license due to his diabetes.  Afterwards he worked in an office supervising drivers.  The Veteran reported that his inability to drive resulted in him being laid-off.  The Director determined that the Veteran's diabetes mellitus caused marked interference with employment restricting his ability to perform his occupational duties as a commercial truck driver as the regulations stipulate that a commercial driver may have no medical history of or clinical diagnosis of diabetes mellitus requiring insulin for control.  

As a result the Director determined that an increased evaluation in excess of 20 percent for diabetes mellitus was to be awarded on an extraschedular basis as there was evidence of marked interference with employment due to the service-connected diabetes mellitus.  As noted above, in an August 2016 rating decision, the RO increased the Veteran's disability rating for his diabetes mellitus disability from a 20 percent rating to a 40 percent rating based on the Director of C&P Service's August 2016 decision.

However, in the August 2016 decision, the Director also determined that the totality of the evidence did now show any extraschedular entitlement to TDIU.  The Director found that the Veteran's diabetes, hearing loss and tinnitus had no effect on his ability to perform sedentary employment.  As the record did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service connected disabilities, the Director denied entitlement to a TDIU on an extraschedular basis. 

As this issue has been considered by the Director in the first instance, the Board now has jurisdiction to consider the issue.

Based on the evidence, the Board concludes that a TDIU is not warranted on an extraschedular basis. 

Although the Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)), it is noteworthy that no medical professional has specifically opined that the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, tinnitus and hearing loss conditions, alone, produce unemployability.  In this regard, the September 2012 VA examination indicated that the Veteran was capable of sedentary to light duty employment based on his service-connected conditions alone and that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected conditions as he is no longer able to drive a truck.  In addition, the Board observes statements from the Veteran's former employer who detailed the reasons for the Veteran's dismissal which, in part, related to his inability to drive a truck.  The Veteran and his former employer are competent to report their observations.  However, the statements do not show that the Veteran's service-connected disabilities preclude him in engaging in substantially gainful employment, as they only address his ability to perform in a non-sedentary capacity.  While the Veteran was no longer able to drive a truck after going on insulin, the record shows that he performed sedentary work as a foreman after having his CDL license revoked.  A TDIU rating is not warranted where a veteran is unable to continue a chosen profession.  As already noted, the determinative question for purposes of TDIU is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose, 4 Vet. App. at 363.

As a final point, the Board again notes that the Veteran has been awarded SSA benefits as SSA determined that his musculoskeletal, endocrine, respiratory, cardiovascular and neurological impairments resulted in symptoms in a near totally incapacitating degree of severity, frequency and duration.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence, and the opinion of the September 2012 VA examiner that the Veteran was capable of sedentary to light duty employment based on his service-connected conditions alone and that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.

Additionally, the Board notes that while the SSA determined that the Veteran was disabled for SSA purposes, this determination resulted from a combination of his service-connected diabetic peripheral neuropathy and non-service connected osteoarthritis.  However, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.  

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  Although the VA examinations reflect that the Veteran is incapable of his work as a truck driver, the examinations did indicate the Veteran was capable of sedentary or light duty employment.  Aside from the Veteran's contentions, there is no objective evidence indicating that the Veteran's service-connected disabilities render him unable to secure substantially gainful employment. 

While the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 60 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321 (a), 4.1.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU on an extraschedular basis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


